Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture
Non-Final Action
	This is a reissue application (filed 03/18/2020) of US patent 9,127,051 B2, Issued on Sep. 08, 2015 and continuation reissue application of 15/697,668, issued as RE47982.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

					Priority
	US patent 9,127,051 was issued from US application 13/702,593, filed on Feb. 19, 2013, which is a National stage application of PCT/GB2011/000876, filed on Jun. 9, 2011; and 
Claims priority to GB application 1009675.8 filed on Jun. 9, 2010; and GB application 1011943.6 filed on Jul. 15, 2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020, 1/15/2021 have been considered.
	
					Claims
In this reissue application Claim 1 amended, claims 5-8 canceled, and new claims 11-13 added by the amendment filed on 3/18/2020. 
	Claims 1-4, and 9-13 are currently pending in this application.
	The amended claim 1 recites “an antibody or fragment thereof that binds to human Anx-A1 protein having the amino acid sequence of SEQ ID NO: 8, comprising VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of an antibody produced by the hybridoma cell line deposited with the ECACC on 3 June 2010 as accession number. 10060301, and VLCDR1 having an amino acid sequence comprising one conservative substitution relative to the VLCDR1 of an antibody produced by hybridoma cell line.”
	New claim 11 depends from claim 1 and recites that the conservative substitution is a “glycine to alanine substitution.”
claim 12 depends from claim 1 and recites the amino acid sequence of the VHCDRs. New claim 13 recites amino acid sequence of the heavy chain variable region.

				Application Data Sheet


The application data sheet (ADS) filed on 03/18/2020 is objected to because the domestic benefit information does not properly identify the present application as both a continuation reissue of US reissue application 15/697668 and a reissue application of US Patent 9,127,051.  
See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/ uspto_reissue_ads_guide_Sept2014.pdf 
for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Reissue Declaration
1.	The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

This is a continuation reissue application. The reissue declaration filed on 5/19/2020 does not identify an error being corrected in this continuation reissue application. See 37 CFR 1.175(f)(2) and MPEP 1414.II.D. 
	Further, the reissue declaration failed to check the box – by reason of a defective specification or drawing.
2.	Claims 1-4 and 9-13 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.
Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites that the antibody or fragment comprises CDRs (VLCDR2, VLCDR3, VHCDR1, VHCDR2, and VHCDR3) of an antibody produced by the hybridoma cell line deposited as accession number 10060301, and the VLCDR1 having an amino acid sequence comprising one conservative substitution relative to the VLCDR1 of an antibody produced by the hybridoma cell line. 
Claim 11 recites that the conservative substitution is “glycine to alanine.” Claims 12 and 13 recite the VHCDR sequences.
Accordingly, the claimed antibody or fragment that binds human Anx-A1 protein includes the VLCDR1 comprising the conservative substitution of glycine to alanine, and VLCDR2, VLCDR3 and VHCDR sequences of monoclonal antibody produced by the hybridoma cell line deposited as accession number 10060301.

Applicants asserted support for the amended claims in pages 6-7 of the 13/702,593 application (col. 4 of the `051 patent) (see page 2 of the 3/18/2020 claim Status). 
The claimed antibody with the combination of VLCDRs and VHCDRs does not find support in the `051 patent specification as originally filed. The `051 patent specification and the drawing and the claims as originally filed disclose only one monoclonal antibody VJ-4B6 produced by the hybridoma cell line (VJ-4B6-E5-B10-D4) deposited as accession number 10060301 (col.8:20-26; col.13:19-23, 48-51). 
not contained within the monoclonal antibody produced by the deposited hybridoma (see the 5/19/2020 reissue declaration). The amino acid sequence of the VLCDRs of the antibody VJ-4B6 produced by the deposited cell line are not disclosed in the specification. However, the claimed antibody comprises modified VLCDR1 sequence comprising one conservative substitution from glycine to alanine. The `051 patent specification does not disclose the amino acid sequence of the VJ-4B6 antibody light chain, or identify “glycine” in the VLCDR1 of the VJ-4B6 antibody, such that one skilled in the art would know to substitute the glycine with alanine. The specification as filed does not disclose an antibody, which comprises glycine to alanine substitution in the VLCDR1 sequence of the VJ-4B6, and which antibody binds to Anx-A1 protein of SEQ ID NO: 8 as in the present claims. According to MPEP 2163.I, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. As of the filing date of the invention, the specification failed to show possession of antibody comprising glycine to alanine substitution in the VLCDR1 sequence in combination with VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of VJ-4B6 antibody.
Additionally, the `051 patent specification does not disclose any additional antibody light chain amino acid sequences produced by the deposited hybridoma cell line. Accordingly, at the time of the invention applicants did not show possession of the antibody light chain amino acid sequences produced by the deposited hybridoma, and further the amino acid sequence of the VLCDR1 sequence comprising a glycine to alanine substitution relative to the VJ-4B6 antibody produced by the hybridoma cell line deposited as Accession number 10060301. 
Further, claim 11 recites that the VLCDR1 sequence comprising glycine to alanine conservative amino acid substitution relative to the VLCDR1 of an antibody (VJ-4B6) produced by the hybridoma cell line deposited as Accession number 10060301, which find no support in the `051 specification. The original drawings FIG.12 shows the amino acid sequence (SEQ ID NO: 16) of the VJ-4B6 antibody light chain with the CDRs annotated (col. 8:43-49, Example 2). In FIG. 12, the VLCDR1 sequence of VJ-4B6 was shown as KASENVVTYVS, which does not include glycine (G) in the CDR sequence. The `051 patent specification does not disclose any other amino acid sequences of the antibody light chain. Thus, the recitation of VLCDR1 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-4 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11 of U.S. Patent No. RE47982 and WO2010/064012 (the `012). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

	Claim 1 recites an antibody or fragment thereof that binds to Anx-A1 of the present claim 1 includes VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of an antibody produced by the hybridoma cell line deposited with accession number 10060301 and VLCDR1 having conservative substitution of one amino acid relative to the VLCDR1 of an antibody produced by the antibody produced by the said cell line.


	RE47982 (reference) claim 1 recites an antibody or fragment that binds human Anx-A1 having the amino acid sequence of SEQ ID NO: 8 comprising VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of an antibody produced by the hybridoma cell line deposited with accession number 10060301. 
	The antibody of the present claim 1 differs by reciting that the VLCDR1 includes one conservative amino acid substitution, and the conservative substitution is glycine to alanine in claim 11. However, it was well known in the art that the conservative amino acid substitutions of the protein that retain the function of the protein. Prior to the invention, the `012 discloses Annexin-1 (Annnx-A1) specific binding molecule including anti-Anx-A1 antibodies (pages 5, 9). The `012 teaches “variants” of the proteins including conservative amino acid substitutions. The `012 teaches that the conservative substitution of amino acid with another with generally similar properties, such that overall functioning is likely not to be seriously affected.  It is preferred that glycine and alanine are used to substitute for one another since they have relatively short chains (pages 5-7). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to include at least one conservative amino acid substitution relative to the antibody produced by the hybridoma cell line deposited with accession number 10060301. A person of ordinary skill in the art would have been motivated to include one conservative amino acid substitution since the resulting variant would have similar activity. Further, it would have been obvious to include the conservative substitution of glycine to alanine since the amino acids glycine and alanine are small in size and are substituted for one another.
RE47982 claim 2 recites that the antibody is a monoclonal antibody as in the present claim 2.
RE47982 claim 3 recites that the monoclonal antibody is humanized as in the present claim 3.
RE47982 claim 4 recites that the antibody fragment is Fab, (Fab’)2 or Fv fragment or an scFv molecule as in the present claim 4.
RE47982 claims 9-10 recite a pharmaceutical composition as in the present claims 9-10.
RE47982 claim 11 recites that the antibody comprises VHCDR1, VHCDR2 and VHCDR3 and the amino acid sequence of each VHCDR as in the present claim 12.


7.	Claims 1-4, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8 of U.S. Patent No. 10,752,677 and WO2010/064012 (the `012). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

	Claim 1 recites an antibody or fragment thereof that binds to Anx-A1 of the present claim 1 includes VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of an antibody produced by the hybridoma cell line deposited with accession number 10060301 and VLCDR1 having conservative substitution of one amino acid relative to the VLCDR1 of an antibody produced by the antibody produced by the said cell line.

	Claim 11 recites that the conservative substitution is a glycine to alanine substitution.

	The `677 patent (reference) claim 1 recites a method for treatment of obsessive compulsive disorder (OCD) or anxiety comprising administering an antibody or fragment that binds human Anx-A1 having the amino acid sequence of SEQ ID NO: 8 comprising VLCDR1, VLCDR2, VLCDR3, VHCDR1, VHCDR2 and VHCDR3 of an antibody produced by the hybridoma cell line deposited with accession number 10060301. 
	The antibody of the present claim 1 differs from the antibody used in the reference claim 1 method by reciting that the VLCDR1 includes one conservative amino acid substitution, and the conservative substitution is glycine to alanine in claim 11. However, it was well known in the art that the conservative amino acid substitutions of the protein that retain the function of the protein. Prior to the invention, the `012 discloses Annexin-1 (Annnx-A1) specific binding molecule including anti-Anx-A1 antibodies (pages 5, 9). The `012 teaches “variants” of the proteins including conservative amino acid substitutions. The `012 teaches that the conservative substitution of amino acid with another with generally similar properties, such that overall functioning is likely not to be seriously affected.  It is preferred that glycine and alanine are used to substitute for one another since they have relatively short chains (pages 5-7). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to include at least one conservative amino acid substitution relative to the antibody produced by the hybridoma cell line deposited with accession number 10060301. A person of ordinary skill in the art would have been motivated to include one conservative amino acid substitution since the 
The `677 patent claim 2 recites that the antibody is a monoclonal antibody as in the present claim 2.
The `677 patent claim 3 recites that the monoclonal antibody is humanized as in the present claim 3.
The `677 patent claim 4 recites that the antibody fragment is Fab, (Fab’)2 or Fv fragment or an scFv molecule as in the present claim 4.
The `677 patent claim 5 recites that the antibody comprises a heavy chain variable region having amino acid sequence of SEQ ID NO: 19 as in the present claim 13.
The `677 patent claims 7, 8 recite a pharmaceutical composition as in the present claims 9-10.
The `677 patent claim 1 recites a method for treatment of obsessive compulsive disorder (OCD) or anxiety comprising administering an antibody or produced by the hybridoma cell line deposited with accession number 10060301, and recites that the antibody comprises VHCDRs 1-3. The reference claim 1 does not disclose the VHCDR sequences as in the present claim 12. The reference patent specification is consulted1 to determine the VHCDR sequences of the antibody produced by the hybridoma deposited with accession number 10060301. The `677 patent discloses that the monoclonal antibody VJ-4B6 secreted by the hybridoma cell line VJ-4B6-E5-B10-D4 (col. 10), and the amino acid sequence of the light chain variable region of the antibody shown in FIG. 5, in which the CDR sequences are annotated. The VHCDR amino acid sequences of the VJ-4B6 antibody of the reference claim 1 are identical to the VHCDR sequences of the present claim 12. 

Conclusion
Claims 1-4 and 9-13 are rejected, claims 5-8 are canceled.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,127,051 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is 571-272-0809. The examiner can normally be reached on Monday through Friday between 8 AM and 4.30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:
By EFS:
Registered users may submit via the electronic filing system EFS-Web at
Mps://efs.uspto.gov/efile/myportal/efs-registered
By Mail to:
Attn: Mail Stop “Ex Parte Reexam”
Central Reexamination Unit 
Commissioner for Patents 
P. O. Box 1450 
Alexandria VA 22313-1450

By FAX to:
(571)273-9900
Central Reexamination Unit
Hand-Deliver any communications to:
Customer Service Window 
Attn: Central Reexamination Unit 
Randolph Building, Lobby Level 
401 Dulany Street 
Alexandria, VA 22314
/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991
/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991
/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 814.II.B.2.a.